Citation Nr: 0021324	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-15 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of exposure to Agent Orange, or 
alternatively, as a result of in- service tobacco use and/or 
acquired nicotine dependence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT VIDEO CONFERENCE HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran, who died in May 1997, had active service from 
January 1954 to February 1974.  The appellant is the 
veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for the 
cause of the veteran's death as a result of exposure to Agent 
Orange.  In May 1998, the appellant amended her claim to 
include the theory that the cause of the veteran's death was 
a result of his in- service tobacco use and/or secondary to 
nicotine dependence acquired during service.  The RO issued a 
Statement of the Case addressing all these issues in August 
1999.  The Board has rephrased the issue listed on the title 
page to better reflect the claim on appeal.  Schroeder v. 
West, 212 F.3d 1265 (Fed.Cir. 2000) (VA must consider all 
theories of entitlement for service connection for the same 
underlying disorder as a single 'claim').

As noted above, the appellant filed her tobacco use claim in 
May 1998.  The current legislative prohibition of service 
connection awards for death or disability attributable to 
tobacco use during active service only pertains to claims 
filed on or after June 9, 1998.  See Internal Revenue Service 
Restructuring and Reform Act of 1998. Pub. L. No. 105-206, 
112 Stat. 865, § 8202 (1998) (now codified at 38 U.S.C.A. § 
1103 (West Supp. 1999).  As such, the current legislative 
prohibition has no effect on the disposition of this appeal.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1997 with an immediate cause 
of death of interstitial fibrosis due to (or as a consequence 
of) viral pneumonia.  There were no other contributing causes 
identified.

2.  At the time of his death, the veteran was in receipt of 
separate 10 percent evaluations for service connected hiatal 
hernia and nephrolithiasis.  He was also in receipt of 
noncompensable evaluations for service connected hemorrhoids 
and right inguinal hernia.

3.  Interstitial fibrosis and/or viral pneumonia were first 
shown medically many years after service and may not be 
presumed to be incurred during active service and/or due to 
exposure to Agent Orange.

4.  No competent medical evidence has been submitted or 
secured to establish that the veteran's nicotine dependence 
began in service or that smoking in service caused 
interstitial fibrosis and/or viral pneumonia.

5.  The appellant has presented no competent medical evidence 
linking the cause of the veteran's death to active service or 
to a service connected disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for service 
connection for the cause of the veteran's death as a result 
of exposure to Agent Orange, or alternatively, as a result of 
his in- service tobacco use and/or acquired nicotine 
dependence, is not well grounded, and there is no further 
duty to assist the appellant in the completion of her 
application.  38 U.S.C.A. §§ 5103(a) and 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the cause of the veteran's death, 
diagnosed as interstitial fibrosis due to (or as a 
consequence of) viral pneumonia, is attributable to his 
active military service.  According to her testimony and 
statements of record, she met the veteran in 1969 and married 
him in 1974.  She indicates that he had been treated for 
asthma, bronchitis and pneumonia ever since she had known 
him.  She recalls being informed that he had served in 
Thailand during service, but does not recall him discussing 
his exposure to Agent Orange.  She has no personal knowledge 
of the specifics of his 10- year pre- service tobacco use 
history but has offered her opinion that he was too young and 
penniless at that time to have had a substantial use history.  
She is aware that the military made cigarettes easily 
available to him through his C and K rations, and that he had 
been exposed to significant stress during service.  She 
opines that his 2 pack a day cigarette use began in service.  
She indicates that he quit smoking in 1984 and that he was 
prescribed inhalers several years before his death.

The appellant has offered several different theories in 
support of her claim for service connection.  Initially, she 
argues that the veteran suffered from chronic bronchitis, 
asthma and/or pneumonia in service and that such diseases 
ultimately led to fatal lung disease.  She also argues that 
he manifested bronchiectasis in service or to a compensable 
degree within one year from his separation from service.  
Secondly, she argues that his interstitial fibrosis and/or 
viral pneumonia were attributable to his exposure to fallout 
from Agent Orange that had drifted into Thailand.  In this 
respect, she indicates that he manifested Agent Orange 
symptoms of depression, sleep disorder, lack of drive, 
outbursts of rage, impaired sight or hearing, cardiovascular 
disorder, impotence and reduced sex drive, fatigue, 
nervousness and numbness of the fingers and toes.  Finally, 
she argues that his interstitial fibrosis and/or viral 
pneumonia were due to his in- service tobacco use and/or 
nicotine dependence acquired during service.

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
she must present a claim which is not inherently implausible 
when her contentions and the evidence of record are viewed in 
the light most favorable to her claim.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

The veteran's death certificate reveals that he died on May 
[redacted], 1997 at Baptist Memorial Hospital.  The immediate 
cause of his death was identified as interstitial fibrosis due 
to (or as a consequence of) viral pneumonia with a 6 week 
interval between onset and death.  There were no other 
contributing causes of death identified.  He was 68 years old 
at the time of his death.

Historically, the veteran had active service from January 
1954 to February 1974.  He had overseas foreign service and 
his awards included the Vietnam Service Medal (VSM) and the 
Republic of Vietnam Campaign Medal (RVCM).  The Board notes 
that a veteran is required to serve 30 consecutive days or 60 
nonconsecutive days of service in Vietnam or the contiguous 
waters in order to qualify for the VSM.  See Manual of 
Military Decorations & Awards, 6-8 through 6-10 (Assistant 
Secretary of Defense (Force Management & Personnel), 
September 1996).

The veteran's service medical records reveals his treatment 
for hiatal hernia, nephrolithiasis, hemorrhoids and right 
inguinal hernia.  He had a history of treatment for colds, 
sinus symptoms and/or upper respiratory infections, sometimes 
associated with pain in his chest, on at least 13 different 
occasions from October 1959 to January 1972.  Of note, a 
February 28, 1966 x- ray examination reflected a small 6x10 
millimeter soft tissue nodule in the left lower lung field, 
but a follow- up tomogram and x- ray examination in March 
1966 was negative with a notation that the previous finding 
must have been "fortuitous and artifactial."  He was 
treated for bronchitis/probable pneumococci in September and 
October 1969. 

However, the veteran's formal examinations in February 1962, 
May 1964 and February 1966 revealed that his colds and 
sinusitis problems resolved without complications or 
sequelae, and he was given "normal" clinical evaluations of 
the nose, sinuses, lungs and chest.  At those times, he 
denied complaint of "shortness of breath" and his chest x- 
rays were reported as "negative."  In early June 1973, he 
was admitted due to complaint of constricting chest pain and 
sharp left elbow pain.  At that time, he reported a history 
of smoking "1/2 pack per day."  Physical examination, which 
revealed a "clear chest," indicated a diagnosis of chest 
pain that was probably neuromuscular in nature.  On his 
separation examination later that month, he reported a 
history of self- treated and non- incapacitating frequent 
colds since childhood.  He denied complaint of "shortness of 
breath."  His chest x- ray was interpreted as "normal" and 
he was given"normal" clinical evaluations of the nose, 
sinuses, lungs and chest.

Post- service, the first medical document of record consists 
of a July 1974 VA examination report.  At this time, the 
veteran limited his complaint to right elbow pain and a 
hiatal hernia.  His physical examination of the respiratory 
system revealed equally expanded lungs and breath sounds of 
good quality without cough or expectoration.  His chest x- 
ray examination revealed "normal" lungs.  The remainder of 
physical examination indicated diagnoses of chronic, 
recurrent nephrolithiasis, history of recurrent and 
symptomatic hiatal hernia, hypercholesteremia and chronic 
epicondylitis of the right elbow.

In a decision dated in September 1974, the RO granted service 
connection for hiatal hernia, nephrolithiasis, hemorrhoids 
and right inguinal hernia.  At this time, the RO assigned 
separate 10 percent evaluations for the veteran's hiatal 
hernia and nephrolithiasis as well as noncompensable 
evaluations for his hemorrhoids and right inguinal hernia.  
These ratings remained in effect until the veteran's death.

The veteran's clinical records from Selma Internal Medicine 
Associates, P.C., dated in December 1978, first reveal his 
complaint of progressive worsening of shortness of breath 
"for some years."  He also complained of dizziness, 
nervousness, leg swelling and loss of weight.  He reported a 
history of service in Thailand, smoking 2 packs per day for 
"36 years" and impotence for 6 years.  He indicated that a 
recent military examination at Montgomery had revealed "some 
disability from [the] standpoint of breathing," but that he 
was otherwise fit for service.  His chest examination was 
clear to auscultation and resonant to percussion.  He was 
given an impression of weight loss of unknown etiology and 
nervousness with questionable hyperactivity and manic state.  
X- ray examinations of the chest in March 1979 and December 
1983 first revealed evidence of slightly hyperexpanded lungs.  
In December 1983, his physical examination revealed few 
basilar rales and he was given a diagnosis of "chronic 
cigarette smoker."  His physician also commented that 
minimal basilar atelectasis of the right could not be 
excluded.  In November 1984, he underwent four-vessel 
saphenous vein grafting due to coronary artery disease.

In pertinent part, the record next shows a January 1996 
regular visitation at which time a single pulmonary nodule of 
the left lower lobe was detected by x- ray examination.  At 
that time, the veteran denied complaint of chest pain, cough 
or sputum production.  A follow- up computerized tomography  
(CT) scan revealed parenchymal scarring of the left base and 
bilateral minimal pleural scarring which was indicative of 
chronic pleural scarring.  A September 1996 examination 
revealed some rhonchi present in the posterior lungs.  He was 
treated for cold symptoms with a cough and chest congestion 
in January 1997.  

In May 1997, the veteran was seen for complaint of recent 
onset of chest congestion with phlegm production and 
hemoptysis.  He was initially placed on a seven- day course 
of Endal and Lorabid, but his hemoptysis worsened and he was 
hospitalized.  His sputum test was consistent with 
Enterobacter cloacoe, blood gas testing revealed severe 
hypoxemia, x- ray examination showed bilateral alveolar 
infiltrates and a CT scan revealed pulmonary consolidation in 
the lower lungs fields with bronchiectasis.  The examiners 
commented on the veteran's known history of bullous disease 
and/or emphysema.  He was treated with a combination of 
Erythromycin, Rocephin and Gentamycin but he did not 
clinically improve.  A subsequent bronchoscopy confirmed the 
diagnosis of bilateral pneumonia, but there was no evidence 
of malignancy.  He died on May [redacted], 1997.

In a letter dated in July 1999, the veteran's family 
physician, C.M. Soppet, M.D., indicated that his records 
showed that the veteran entered service at the age of 26 with 
a history of smoking since the age of 14.  Dr. Soppet further 
reported that the veteran had accumulated a 2 pack per day 
smoking history in service and that he continued to smoke 
until a heart attack in 1984.  Dr. Soppet opined that the 
veteran clearly had a nicotine dependence, but commented that 
"it cannot be clearly determined at what age the nicotine 
dependence occurred."

In support of her claim, the appellant has submitted 
documents from The American Medical Association Encyclopedia 
and the Mayo Clinic Family Medical Book.  These documents 
note that cigarette smoking is considered the chief cause of 
chronic bronchitis, and that chronic bronchitis could 
potentially lead to fatal lung disease.  Interstitial lung 
disease was defined as a group of more than 180 diseases that 
were chronic, nonmalignant and noninfectious.  Typical 
symptoms included shortness of breath, general fatigue, cough 
and loss of appetite and weight.  Interstitial pulmonary 
fibrosis was generally regarded as an anti-immune disorder of 
unknown cause, but some known causes included exposure to 
mineral dusts, chemical fumes, radiation therapy, reactions 
to certain drugs, lung cancer and allergic alveolitis.  She 
also submitted a document entitled "The Story of Agent 
Orange" which included the symptoms of depression, sleep 
disorder, lack of drive, outbursts of rage, impaired sight or 
hearing, cardiovascular disorder, impotence and reduced sex 
drive, fatigue, nervousness and numbness of the fingers and 
toes as possible signs of contamination.

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  The service- 
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (1999).  To be considered a contributory cause of 
death, it must be shown that the service- connected 
disability contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312 (c) (1999).  
It is not sufficient to show that the service- connected 
disability casually shared in producing death, rather a 
causal connection must be shown.  Id.

Service- connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death.  38 C.F.R. 
§ 3.312 (c)(3) (1999).  However, in cases where the 
disability is static in nature and involves muscular or 
skeletal functions, it is generally not held to have 
contributed to death primarily due to an unrelated 
disability.  38 C.F.R. § 3.312 (c)(2) (1999).  Thus, it is 
not generally reasonable to hold that a service- connected 
condition accelerated death unless such condition affected a 
vital organ and was, of itself, a progressive or debilitating 
nature.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).

Service connection for the cause of death of a veteran 
requires medical evidence, or in certain circumstances lay 
evidence, of in- service occurrence or aggravation of a 
disease or injury, and medical evidence of a nexus between 
the in- service injury or disease and the cause of death.  
Ruiz v. Gober, 10 Vet.App. 352, 356 (1997); see also Caluza 
v. Brown, 7 Vet.App. 498 (1995); 38 C.F.R. § 3.303 (1999).  
Bronchiectasis and/or malignant tumors may be presumed to 
have been incurred in service if manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).  See generally Collins v. Derwinski, 2 
Vet.App. 215 (1992) (defining bronchiectasis as a chronic 
inflammatory or degenerative condition of one or more bronchi 
or bronchioles).

Additionally, VA laws and applicable regulatory provisions 
pertaining to Agent Orange and herbicide exposure stipulate 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.  38 
U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 3.309(e) (1999).  
The diseases entitled to presumptive service connection are 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and 
specified forms of soft- tissue sarcoma.  38 C.F.R. 
§ 3.309(e) (1999).

For purposes of a well grounded analysis, the Board will 
presume that the veteran meets the regulatory definition of 
service in the Republic of Vietnam during the Vietnam Era.  
In this respect, his VSM award is indicative of duty or 
visitation in the Republic of Vietnam during the Vietnam Era.  
See 38 C.F.R. § 3.307(a)(6)(iii) (1999).  Nonetheless, 
neither interstitial fibrosis nor viral pneumonia is listed 
among the diseases associated with exposure to herbicides.  
38 C.F.R. § 3.309(e) (1999).  As such, the presumptive 
regulatory provisions pertaining to diseases associated with 
exposure to Agent Orange and herbicides are not for 
application, and the appellant has the burden of establishing 
a plausible claim for service connection under the general 
laws and regulations governing VA compensation entitlement.  
See Combee v. Brown, 34 F 3d. 1039 (Fed.Cir. 1994); Ruiz, 10 
Vet.App. 352, 356 (1997).

Upon review of the entire record, the Board first finds 
diagnosis of interstitial fibrosis and/or viral pneumonia 
many years after service.  These are the only disease 
processes identified by the medical records as contributing 
to the veteran's death.  There is no competent medical 
evidence of the existence of a malignant tumor and/or chronic 
lung or respiratory disorder in service or within one year 
from separation therefrom.  There is also no competent 
medical evidence of record linking these causes of the 
veteran's death to active service, to include his alleged 
exposure to Agent Orange.  Furthermore, there is also no 
competent medical evidence which establishes that the 
veteran's nicotine dependence began in service or that his 
in- service smoking caused his interstitial fibrosis and/or 
viral pneumonia.  Finally, there is no competent medical 
evidence linking interstitial fibrosis and/or viral pneumonia 
to a service connected disability or showing that service 
connected disability contributed substantially or materially 
to the cause of death..

Rather, the only evidence offered in support of this claim is 
the appellant's lay assertions that the veteran's lung and/or 
respiratory disorder was incurred during service and/or 
related to events in service.  However, as a layperson, she 
is not competent to speak to matters involving medical 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Furthermore, her references to medical 
literature in support of her claim are insufficient to well 
ground this case.  See Sacks v. West, 11 Vet.App. 314 
(1998)(generic medical evidence that does not specifically 
opine to the particular facts of a case, without additional 
medical opinion, is insufficient to well ground a claim).  As 
such, the Board must deny the claim as not well grounded.  
See Edenfield v. Brown, 8 Vet.App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete her application.  In this respect, the RO has issued 
Statements of the Case which notified her of the reasons and 
basis for the denial of her claim.  She has testified before 
the undersigned, and all clinical records identified by her 
as relevant to the claim have been obtained.  The veteran 
appears to have undergone a post- service military 
examination in approximately 1978, but there is nothing to 
suggest that such record, if existing, would provide any 
evidence linking the cause of the veteran's death to service.  
See Hicks v. West, 12 Vet.App. 86 (1998)(no duty to assist in 
obtaining medical evidence which, if presumed true, would be 
insufficient to well ground claim).  Accordingly, the Board 
is satisfied that the obligation imposed by section 5103(a) 
has been met.  See generally Wood v. Derwinski, 1 Vet.App. 
190 (1991) (VA "duty" is just what it states, a duty to 
assist, not a duty to prove a claim).


ORDER

Service connection for the cause of the veteran's death is 
denied as not well grounded.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

